

116 HR 2727 IH: Sergeant Daniel Somers Network of Support Act
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2727IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Peters (for himself, Mr. Banks, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a pilot program to improve information sharing between the Department of Defense and
			 designated relatives and friends of members of the Armed Forces regarding
			 the experiences and challenges of military service, particularly during
			 and after overseas deployments, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sergeant Daniel Somers Network of Support Act. 2.Pilot program to improve information sharing between Department of Defense and designated relatives and friends of members of the Armed Forces regarding the experiences and challenges of military service (a)Pilot program described (1)PurposeNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with the American Red Cross to carry out a pilot program under which—
 (A)the American Red Cross— (i)encourages a member of the Armed Forces, upon the enlistment or appointment of such member, to designate up to 15 persons to whom information regarding the military service of such member shall be disseminated using contact information obtained under paragraph (5); and
 (ii)provides such persons, within 30 days after the date on which such persons were designated under clause (i), the option to elect to receive such information regarding military service; and
 (B)the Secretary of Defense disseminates, not less frequently than quarterly, such information to such persons who elect to receive such information under subparagraph (A)(ii).
 (2)Types of informationThe types of information to be disseminated by the Secretary of Defense to persons who elect to receive information under the pilot program shall include information regarding—
 (A)aspects of daily life and routine experienced by members of the Armed Forces; (B)the challenges and stresses of military service, particularly during and after deployment as part of a contingency operation;
 (C)the services available to members of the Armed Forces and the dependents of such members to cope with the experiences and challenges of military service;
 (D)benefits administered by the Secretary of Defense for members of the Armed Forces and the dependents of such members;
 (E)a toll-free telephone number through which such persons who elect to receive information under the pilot program may request information regarding the program; and
 (F)such other information as the Secretary of Defense, in consultation with members of the Armed Forces and such persons who elect to receive information under the pilot program, determines to be appropriate.
 (3)Privacy of informationIn carrying out the pilot program under paragraph (1), the Secretary of Defense may not disseminate information under paragraph (2) in violation of laws and regulations pertaining to the privacy of members of the Armed Forces, including requirements pursuant to—
 (A)section 552a of title 5, United States Code; and (B)the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191).
 (4)Notice and ModificationsIn carrying out the pilot program under paragraph (1), the Secretary of Defense shall, with respect to a member of the Armed Forces—
 (A)ensure that such member is notified of the ability to modify designations made by the member under paragraph (1)(A); and
 (B)upon the request of a member, authorize the member to modify such designations at any time. (5)Contact informationIn making a designation under the pilot program, a member of the Armed Forces shall provide necessary contact information, specifically including an email address, to facilitate the dissemination of information regarding the military service of the member.
 (6)Opt-out of programIn carrying out the pilot program under paragraph (1), the Secretary of Defense shall, with respect to a person who has elected to receive information under such pilot program, cease disseminating such information to that person upon request of such person.
				(b)Survey and report on pilot program
 (1)SurveyNot later than two years after the date on which the pilot program commences, the Secretary of Defense, in consultation with the American Red Cross, shall administer a survey to persons who elected to receive information under the pilot program, for the purpose of receiving feedback regarding the quality of information disseminated under this section, including whether such information appropriately reflects the military career progression of members of the Armed Forces.
 (2)ReportNot later than three years after the date on which the pilot program commences, the Secretary of Defense shall submit to the congressional defense committees a report on the pilot program which includes—
 (A)the results of the survey administered under paragraph (1); (B)a determination as to whether the pilot program should be made permanent; and
 (C)recommendations as to modifications necessary to improve the program if made permanent. (3)Congressional defense committees definedThe term congressional defense committees has the meaning given that term in section 101 of title 10, United States Code.
 (c)Termination of pilot programThe pilot program shall terminate upon submission of the report required by subsection (b)(2). 